The plaintiff appeals from the judgment of a single justice of this court denying a petition for relief under G. L. c. 211, § 3 (1990 ed.). That petition sought relief from the denial by a Superior Court judge of a request *1002for injunctive relief requiring the return of certain property seized from the plaintiff.2
Daniel Giacomozzi, pro se, submitted a brief.
“Our cases have emphasized that relief under G. L. c. 211, § 3, may not be sought merely as a substitute for normal appellate review.” Soja v. T.P. Sampson Co., 373 Mass. 630, 631 (1977). The issues raised before the single justice could have been raised in an appeal to the Appeals Court from the denial of the plaintiff’s request for injunctive relief. See, e.g., G. L. c. 231, §§ 113 and 118, second par. (1990 ed.). There was no occasion for this court to exercise its extraordinary authority under G. L. c. 211, § 3.

Judgment affirmed.


 It appears from papers filed in this court that the property involved is the plaintiff’s motor vehicle (and tools therein) which was stopped by a Braintree police officer and then towed.